DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-50 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling U.S. Pat. No. 10871948 (hereinafter Dowling) in view of Won et al. U.S. Pub. No. 20180183587 (hereinafter Won) and further in view of Castinado et al. U.S. Pub. No. 20190165930 (hereinafter Castinado).

As per claim 26, Dowling discloses a computing device to manage an algorithm blockchain, comprising:

processing circuitry to:
receive, via the interface circuitry, a request to register an algorithm in the algorithm blockchain, wherein the request indicates an algorithm identifier and an algorithm representation associated with the algorithm (Dowling: column 10 line 49 – column 11 line 16: receive request to deploy/register smart contract/algorithm in the blockchain…identify the bytecode and metadata by the call name for the smart contract provided by the user);
register the algorithm in the algorithm blockchain via an algorithm registration transaction, wherein the algorithm registration transaction is to record the algorithm identifier and the algorithm representation in the algorithm blockchain (Dowling: column 12 lines 37-55: deploy the smart contract/algorithm to the platform by storing the name/identifier and the byte code/algorithm representation).
Dowling does not explicitly disclose determine, based on the algorithm identifier, whether the algorithm is registered in the algorithm blockchain; and upon determining that the algorithm is not registered in the algorithm blockchain. However, Won discloses determining whether transaction record existed in the blockchain already prior to registering on the blockchain (Won: [0036]: determine whether ID sent by the requesting device already exists in the blockchain, only register when there’s no existing record). It would have been obvious to one having ordinary skill in the art to determine whether a transaction record existed already associated the blockchain registration request prior to registering transaction because they are analogous art involving registering and storing data onto blockchain. The motivation to combine would be to prevent duplicate/conflicting record on the blockchain.
	Dowling as modified discloses smart contract stored on blockchain that allows user to request operations of the smart contract. Dowling as modified does not explicitly disclose wherein the algorithm is a distributed computing algorithm to be executed by devices in a distributed computing network. 
	Dowling as modified does not explicitly disclose wherein the algorithm is a visual computing algorithm to be executed by devices in a distributed computing network to process visual data captured by one or more vision sensors. However, smart contracts on distributed networks may be used to process various types of data, depending on the intended use. 

As per claim 27, Dowling as modified discloses the device of claim 26. Dowling further discloses wherein the algorithm representation comprises: a human-readable representation of the algorithm; a machine-readable representation of the algorithm; or a machine-executable representation of the algorithm (Dowling: column 10 line 49 – column 11 line 17; column 12 lines 37-55: deploy the bytecode of the smart contract/algorithm onto the blockchain platform).

As per claim 28, Dowling as modified discloses the computing device of claim 27. Dowling further discloses wherein the processing circuitry is further to: determine a validity of the alogirthm based on an analysis of the algorithm representation; and register the validity of the algorithm in the algorithm blockchain via the algorithm registration transaction (Dowling: column 11 lines 1-47: testing the smart contract for weakness/vulnerability prior to deployment/registering on blockchain).

As per claim 29, Dowling as modified discloses the computing device of claim 28. Dowling further discloses wherein the processing circuitry to determine the validity of the algorithm based on the analysis of the algorithm representation is further to: identify one or more behavioral properties of the algorithm based on the analysis of the algorithm representation; and determine the validity of the algorithm based on the one or more behavioral properties (Downling: column 11 lines 18-47: testing the smart contract/algorithm on testing network to analyze the behavior of the smart contract).

As per claim 30, Dowling as modified discloses the computing device of claim 28. Dowling further discloses wherein the algorithm representation comprises the machine-executable representation of the algorithm; and the processing circuitry is to determine the validity of the algorithm based on the analysis of the algorithm representation is further to: execute the machine-executable representation of the algorithm in a sandbox; monitor a runtime behavior of the algorithm during execution of the machine-executable representation; and determine the validity of the algorithm based on the runtime behavior (Dowling: column 11 lines 18-47: execute the smart contract byte code in a testing network/sandbox to monitor behavior of the smart contract to determine validity).

As per claim 31, Dowling as modified discloses the computing device of claim 28. Dowling further discloses wherein the algorithm representation comprises the machine-executable representation of the algorithm; and the processing circuitry is to determine the validity of the algorithm based on the analysis of the algorithm representation is further to: analyze the machine-executable representation of the algorithm; identify one or more behavioral properties of the algorithm based on analyzing the machine-readable representation; and determine the validity of the algorithm 

As per claim 32, Dowling as modified discloses the computing device of claim 26. Dowling further discloses wherein the processing circuitry is further to: upon registering the algorithm in the algorithm blockchain via the algorithm registration transaction, notify one or more device in a distributed computing network that the algorithm is available (Dowling: column 12 lines 36-55: deploying smart contracts to blockchain platforms so as to allow other devices on the network the use the smart contract).

As per claim 33, Dowling as modified discloses the computing device of claim 26. Dowling further discloses wherein the processing circuitry is further to: receive, via the interface circuitry, an algorithm lookup request from a first device in the distributed computing network, wherein the algorithm lookup request indicates the algorithm identifier; search the algorithm blockchain for the algorithm representation associated with the algorithm identifier; and send, via the interface circuitry, the algorithm representation to the first device, wherein the first device is to execute the algorithm representation (Dowling: column 16 line 34 – column 17 line 42: receive instruction/command to execute the smart contract by identifying the contract location stored on blockchain;  Castinado: [0033]: each full node of the decentralized blockchain network may have a copy of a blockchain including smart contracts deployed on there and execute smart contract algorithm based on identification). Same rationale applies here as above in rejecting claim 26.

As per claim 34, Dowling as modified discloses the computing device of claim 26. Dowling further discloses wherein the algorithm blockchain is to manage a collection of distributed computing 

As per claim 35, Dowling as modified discloses the computing device of claim 34. Dowling further discloses wherein the collection of distributed computing algorithms comprises a plurality of visual computing algorithms (Dowling: column 1 line 44 – column 2 line 42: smart contracts).

As per claim 36-50, claims 36-50 encompass same or similar scope as claims 26-35. Therefore, claims 36-50 are rejected based on the same reason set forth above in rejecting claims 25-35.

Response to Arguments
Applicant's arguments filed on 1/18/22 have been fully considered but they are not persuasive.
Regarding applicant’s remarks, Applicant mainly argues that the references do not disclose visual computing algorithms to be executed by devices in a distributed computing network to process visual data captured by one or more vision sensors. However, based on broadest reasonable interpretation, smart contracts are interpreted as computing algorithms that allows users to perform transactions on a blockchain (Dowling: column 1 line 44- column 2 line 42). Although prior art of record does not explicitly disclose processing visual data captured by one or more vision sensors, smart contracts on distributed networks may be used to process various types of data, depending on the intended use. It does not appear that the use of algorithm to process visual data affects registration of the algorithm on blockchain, and it appears that the system would work equally well whether the algorithm/smart contract is used to process other types of data. Therefore, applicant’s argument is not persuasive in light of above explanation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narendra et al. U.S. Pub. No. 20210365937 discloses managing a smart contract in real-time.
Leise et al. U.S. Pat. No. 10719501 discloses method for analyzing vehicle sensor data via a blockchain.
Christidis et al. U.S. Pub. No. 20180089638 discloses using ledger sensors to enable contextual contracts across various enterprise blockchain applications.
Booz et al. U.S. Pub. No. 20170279774 discloses decentralized autonomous edge compute coordinated by smart contract on a blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431